UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14287 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 52-2107911 (State of incorporation) (I.R.S. Employer Identification No.) Two Democracy Center 6903 Rockledge Drive, Bethesda, Maryland 20817 (301) 564-3200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes o.No ý As of July 15, 2010, there were 114,190,954 shares of Common Stock issued and outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Condensed Balance Sheets at June 30, 2010 and December 31, 2009 (Unaudited) 4 Consolidated Condensed Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Condensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44 PART II – OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 4. Submission of Matters to a Vote of Security Holders 54 Item 6. Exhibits 55 Signature 56 Exhibit Index 57 2 This quarterly report on Form 10-Q, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item2, contains “forward-looking statements” – that is, statements related to future events. In this context, forward-looking statements may address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “will” and other words of similar meaning. Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For USEC, particular risks and uncertainties that could cause our actual future results to differ materially from those expressed in our forward-looking statements include, but are not limited to: risks related to the deployment of the American Centrifuge technology, including risks related to performance, cost, schedule and financing; our success in obtaining a loan guarantee for the American Centrifuge Plant, including our ability to address the technical and financial concerns raised by the U.S. Department of Energy (“DOE”); our ability to raise capital beyond the $2 billion of DOE loan guarantee funding for which we have applied; the impact of the demobilization of the American Centrifuge project and uncertainty regarding our ability to remobilize the project and the potential for termination of the project; our ability to meet milestones under the June 2002 DOE-USEC Agreement related to the deployment of the American Centrifuge technology; restrictions in our revolving credit facility that may impact our operating and financial flexibility and spending on the American Centrifuge project; our ability to expand our revolving credit facility with additional commitments from financial institutions to increase the total capacity beyond $250 million; risks related to the completion of the announced three-phased strategic investment by Toshiba Corporation (“Toshiba”) and The Babcock & Wilcox Company (“B&W”), including our ability to satisfy the significant closing conditions in the securities purchase agreement governing the transactions and the impact of a failure to consummate the transactions on our business and prospects; certain restrictions that may be placed on our business as a result ofthe transactions with Toshiba and B&W; our ability to achieve the benefits of any strategic relationships with Toshiba and B&W; uncertainty regarding the cost of electric power used at our gaseous diffusion plant; our dependence on deliveries under the Russian Contract and on a single production facility; our inability under many existing long-term contracts to directly pass on to customers increases in our costs; the decrease or elimination of duties charged on imports of foreign-produced low enriched uranium; pricing trends and demand in the uranium and enrichment markets and their impact on our profitability; changes to, or termination of, our contracts with the U.S. government; limitations on our ability to compete for potential contracts with the U.S. government; changes in U.S. government priorities and the availability of government funding, including loan guarantees; the impact of government regulation; the outcome of legal proceedings and other contingencies (including lawsuits and government investigations or audits); the competitive environment for our products and services; changes in the nuclear energy industry; the impact of volatile financial market conditions on our business, liquidity, prospects, pension assets and credit and insurance facilities; and other risks and uncertainties discussed in this and our other filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K. Revenue and operating results can fluctuate significantly from quarter to quarter, and in some cases, year to year. For a discussion of these risks and uncertainties and other factors that may affect our future results, please see Item 1A entitled “Risk Factors” and the other sections of this report and our annual report on Form 10-K.Readers are urged to carefully review and consider the various disclosures made in this report and in our other filings with the Securities and Exchange Commissionthat attempt to advise interested parties of the risks and factors that may affect our business. We do not undertake to update our forward-looking statements except as required by law. 3 USEC Inc. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (millions) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Deferred costs associated with deferred revenue Other current assets Total Current Assets Property, Plant and Equipment, net Other Long-Term Assets Deferred income taxes Deposits for surety bonds Deferred financing costs, net Goodwill Total Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Payables under Russian Contract Inventories owed to customers and suppliers Deferred revenue and advances from customers Total Current Liabilities Long-Term Debt Other Long-Term Liabilities Depleted uranium disposition Postretirement health and life benefit obligations Pension benefit liabilities Other liabilities Total Other Long-Term Liabilities Commitments and Contingencies (Note 11) Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated condensed financial statements. 4 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (millions, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue: Separative work units $ Uranium U.S. government contracts and other Total revenue Cost of sales: Separative work units and uranium U.S. government contracts and other Total cost of sales Gross profit Advanced technology costs Selling, general and administrative Other (income) ) - ) - Operating income Interest expense Interest (income) Income before income taxes Provision for income taxes Net income (loss) $ $ $ ) $ Net income (loss) per share – basic $ $ $ ) $ Net income (loss) per share – diluted $ $ $ ) $ Weighted-average number of shares outstanding: Basic Diluted See notes to consolidated condensed financial statements. 5 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (millions) Six Months Ended June 30, Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes ) Other non-cash income on release of disposal obligation ) - Changes in operating assets and liabilities: Accounts receivable – (increase) decrease ) Inventories – decrease Payables under Russian Contract – increase Deferred revenue, net of deferred costs – increase (decrease) ) Accrued depleted uranium disposition – increase (decrease) ) Accounts payable and other liabilities – increase (decrease) ) Other, net Net Cash Provided by (Used in) Operating Activities Cash Flows Used in Investing Activities Capital expenditures ) ) Deposits for surety bonds – (increase) decrease ) Net Cash (Used in) Investing Activities ) ) Cash Flows Used in Financing Activities Borrowings under credit facility - Repayments under credit facility ) - Repayment and repurchases of senior notes - ) Payments for deferred financing costs ) - Common stock issued (purchased), net ) ) Net Cash (Used in) Financing Activities ) ) Net Increase (Decrease) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Interest paid, net of amount capitalized $ - $ Income taxes paid, net of refunds See notes to consolidated condensed financial statements. 6 USEC Inc. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The unaudited consolidated condensed financial statements as of and for the three and six months ended June 30, 2010 and 2009 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The unaudited consolidated condensed financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial results for the interim period. Certain information and notes normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been omitted pursuant to such rules and regulations. Certain amounts in the consolidated condensed financial statements have been reclassified to conform with the current presentation. Operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The unaudited consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and related notes and management's discussion and analysis of financial condition and results of operations included in the annual report on Form 10-K for the year ended December 31, 2009. 2. INVENTORIES USEC is a supplier of low enriched uranium (“LEU) for nuclear fuel power plants. LEU consists of two components: separative work units (“SWU”) and uranium. SWU is a standard unit of measurement that represents the effort required to transform a given amount of natural uranium into two components:enriched uranium having a higher percentage of U235 and depleted uraniumhaving a lower percentage of U235.The SWU contained in LEU is calculated using an industry standard formula based on the physics of enrichment. The amount of enrichment deemed to be contained in LEU under this formula is commonly referred to as its SWU component and the quantity of natural uranium used in the production of LEU under this formula is referred to as its uranium component. USEC holds uranium at the Paducah gaseous diffusion plant (“GDP”) in the form of natural uranium and as the uranium component of LEU. USEC holds SWU as the SWU component of LEU. USEC may also hold title to the uranium and SWU components of LEU at fabricators to meet book transfer requests by customers. Fabricators process LEU into fuel for use in nuclear reactors. Components of inventories follow: June 30, December 31, (millions) Current assets: Separative work units $ $ Uranium Materials and supplies Current liabilities: Inventories owed to customers and suppliers ) ) Inventories, net $ $ 7 Inventories Owed to Customers and Suppliers Generally, title to uranium provided by customers as part of their enrichment contracts does not pass to USEC until delivery of LEU. In limited cases, however, title to the uranium passes to USEC immediately upon delivery of the uranium by the customer. Additionally, USEC owed SWU and uranium inventories to fabricators with a cost totaling $572.1 million at June 30, 2010 and $469.2 million at December 31, 2009. Under inventory optimization arrangements between USEC and domestic fabricators, fabricators order bulk quantities of LEU from USEC based on scheduled or anticipated orders from utility customers for deliveries in future periods. As delivery obligations under actual customer orders arise, USEC satisfies these obligations by arranging for the transfer to the customer of title to the specified quantity of LEU at the fabricator. USEC’s balances of SWU and uranium vary over time based on the timing and size of the fabricator’s LEU orders from USEC. Balances can be positive or negative at the discretion of the fabricator. Fabricators have other inventory supplies and, where a fabricator has elected to order less material from USEC than USEC is required to deliver to its customers at the fabricator, the fabricator will use these other inventories to satisfy USEC’s customer order obligations on USEC’s behalf. In such cases, the transfer of title of LEU from USEC to the customer results in quantities of SWU and uranium owed by USEC to the fabricator. The amounts of SWU and uranium owed to fabricators are satisfied as future bulk deliveries of LEU are made. Uranium Provided by Customers and Suppliers USEC held uranium with estimated fair values of approximately $2.5 billion at June 30, 2010, and $2.8 billion at December 31, 2009, to which title was held by customers and suppliers and for which no assets or liabilities were recorded on the balance sheet. The reduction reflects a 3% decline in the uranium spot price indicator and an 8% decline in quantities. Utility customers provide uranium to USEC as part of their enrichment contracts. Title to uranium provided by customers generally remains with the customer until delivery of LEU at which time title to LEU is transferred to the customer, and title to uranium is transferred to USEC. 3. PROPERTY, PLANT AND EQUIPMENT A summary of changes in property, plant and equipment follows (in millions): December 31, Capital Expenditures (Depreciation) Transfers and Retirements June 30, Construction work in progress $ $ $ ) $ Leasehold improvements - Machinery and equipment ) Accumulated depreciation and amortization ) ) ) $ $ $ - $ Capital expenditures include items in accounts payable and accrued liabilities at June 30, 2010 for which cash is paid in subsequent periods. USEC is working to deploy the American Centrifuge technology at the American Centrifuge Plant (“ACP”) in Piketon, Ohio. Capital expenditures related to the ACP, which is primarily included in the construction work in progress balance, totaled $1,078.4 million at June 30, 2010 and $1,023.1 million at December 31, 2009. Capitalized asset retirement obligations included in construction work in progress totaled $19.3 million at June 30, 2010 and December 31, 2009. 8 USEC has significantly demobilized and reduced construction and machine manufacturing activities in the American Centrifuge project because of a lack of progress in obtaining and the uncertainty of timing for additional financing for the project. USEC continues its centrifuge testing program and its development efforts. USEC concluded in 2009 that future cash flows from the ACP will exceed its capital investment based on a probability-weighted analysis. USEC continues to believe there have been no events or changes in conditions that would cause USEC to reassess this conclusion. Since USEC believes its capital investment is fully recoverable, no impairment for costs previously capitalized is anticipated at this time. USEC will continue to evaluate this assessment as conditions change. 4. DEFERRED REVENUE AND ADVANCES FROM CUSTOMERS June 30, December 31, (millions) Deferred revenue $ $ Advances from customers $ $ Related costs associated with deferred revenue totaled $286.8 million at June 30, 2010 and $244.4 million at December 31, 2009. Advances from customers includes $4.9 million as of June 30, 2010 and $22.7 million as of December 31, 2009 for future services to be provided for DOE in our U.S. government contracts segment. DOE is funding this work through an arrangement whereby DOE transfers uranium to USEC which USEC immediately sells in the market. Advances from customers also includes $25.0 million as of June 30, 2010, representing the balance of $45 million of support from DOE pursuant to a cooperative agreement entered into with DOE for pro-rata cost sharing support for continued American Centrifuge activities with a total estimated cost of $90 million. DOE made the $45 million available by taking the disposal obligation for a specific quantity of depleted uranium from USEC, which enabled USEC to release encumbered funds for investment in the American Centrifuge technology that USEC had otherwise committed to future depleted uranium disposition obligations.The $45 million in encumbered funds are reflected in other long-term assets as deposits for surety bonds as of June 30, 2010. In July 2010, surety bonds and related deposits were reduced, and USEC received the $45 million in cash. In the six months ended June 30, 2010, USEC made qualifying American Centrifuge expenditures of $40.0 million. DOE’s contribution on a 50% pro rata basis, or $20.0 million, is recognized as other income in the six months ended June 30, 2010. If USEC determines that it is unable to provide cost sharing of at least $45 million, DOE’s contribution and assumption of depleted uranium obligations will be reduced pro rata. 9 5. DEBT The carrying value of USEC’s long-term debt was $575.0 million at June 30, 2010 and December 31, 2009, consisting of 3.0% convertible senior notes due October 1, 2014. Interest on the notes is payable semi-annually in arrears on April 1 and October 1 of each year. The estimated fair value of the convertible notes, based on the trading price as of the balance sheet date, was $432.0 million at June 30, 2010 and $372.0 million at December 31, 2009. The notes were not eligible for conversion to common stock as of June 30, 2010 or December 31, 2009. On February 26, 2010, USEC replaced its $400.0 million revolving credit facility, scheduled to mature on August 18, 2010, with a new 27-month credit facility that matures May 31, 2012. The new syndicated bank credit facility initially provided up to $225.0 million in revolving credit commitments, including up to $100.0 million in letters of credit, secured by assets of USEC Inc. and its subsidiaries, excluding equity in, and assets of, subsidiaries created to carry out future commercial American Centrifuge activities. In July 2010, the revolving credit commitments were expanded to $250.0 million, including up to $125.0 million in letters of credit. As with the former credit facility, borrowings under the new credit facility are subject to limitations based on established percentages of qualifying assets such as eligible accounts receivable and inventory. Utilization of the current revolving credit facility at June 30, 2010 and the former revolving credit facility at December 31, 2009 follows: June 30, December 31, (millions) Short-term borrowings $
